J-A25002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                    OF PENNSYLVANIA
                           Appellant

                      v.

LINDSAY NICOLE WARREN

                           Appellee                 No. 476 MDA 2019


                 Appeal from the Order Entered March 15, 2019
                  In the Court of Common Pleas of York County
                Criminal Division at No.: CP-67-CR-0005097-2018


BEFORE: STABILE, McLAUGHLIN, and MUSMANNO,JJ.

MEMORANDUM BY STABILE, J.:                       FILED JANUARY 10, 2020

     The Commonwealth appeals from the March 15, 2019 order of the Court

of Common Pleas of York County (“trial court”), granting Appellee Lindsay

Nicole Warren’s omnibus pretrial motion.      Upon review, we vacate and

remand.

     On May 9, 2018, Officer Fred Lucas, Springettsbury Township Police

Department, filed a multi-count criminal complaint, charging Appellee with,

inter alia, a number of vehicle code offenses, including driving under the

influence (“DUI”), reckless driving, failure to obey authorized persons

directing traffic, possession of a small amount of marijuana, and possession

of drug paraphernalia. In his affidavit accompanying the complaint, Officer

Lucas stated:

     On March 17, 2018 Springettsbury Township Police Department
     conducted a DUI sobriety check point in the 1900 block of E Market
     St from 2300-0300 hours. The check point was set up on the
J-A25002-19


     eastbound and westbound lanes of travel of E Market St. The DUI
     check point had clear and posted “Sobriety Check Point” signs on
     both entrances. Several uniformed police officers from York
     County worked the DUI check point.

     At approximately 0227 hours, Cpl Lawton, with Springettsbury
     Township Police Department, advised a black sedan entered the
     eastbound entrance of the sobriety check point and failed to stop
     after several officers attempted to stop the vehicle. Cpl Lawton
     advised the black sedan exited the sobriety check point and was
     last seen traveling south on S Vernon St, towards Eastern Blvd
     and Mt Rose Ave. Cpl Lawton advised the first three letters of the
     sedan’s registration was “HMF” and the operator was a white
     female with long hair.

     I searched the area of where the black sedan was last seen
     traveling. While I was traveling south on Haines Rd, I observed a
     black Hyundai Elantra bearing PA registration HMF3741, turn
     south on Haines Rd off of 7th Ave, which is adjacent of where the
     sobriety check point was being conducted.

     I positioned my police cruiser (A5) behind the Hyundai. I
     activated my emergency lights and sirens and conducted a traffic
     stop in the area of Mt Rose Ave at 183. I made contact with the
     operator, who I positively identified as [Appellee], by her PA
     driver’s license. I observed [Appellee] had a disheveled look to
     her person and both of her eyes were bloodshot. I asked
     [Appellee] if she had anything to drink. [Appellee] advised she
     had three drinks earlier in the night.     While speaking with
     [Appellee], I detected the odor of an alcoholic beverage coming
     from her expired breath. I also detected the odor of marijuana
     coming from inside the Hyundai.

     I requested [Appellee] to exit the Hyundai to perform field sobriety
     tests. The field sobriety tests were administered on the roadway
     of Mt Rose Ave. The roadway was smooth, level and dry. There
     were no adverse weather conditions. At the conclusion of the field
     sobriety tests and based on the totality of the circumstances, it
     was in my opinion that [Appellee] was under the influence to a
     degree that rendered her incapable of safely operating a vehicle.
     I took [Appellee] into custody and secured her in my police
     cruiser. Ofc Landis was on scene and he advised that he also
     detected the odor of marijuana coming from [Appellee’s] vehicle.

Affidavit of Probable Cause, 5/9/18 (sic). Appellee waived her preliminary

hearing and her charges were held for court. On September 10, 2018, the

Commonwealth filed an information, charging Appellee with the following ten

counts: Count 1: DUI (Alcohol), 75 Pa.C.S.A. § 3802(a)(1); Count 2: DUI


                                    -2-
J-A25002-19



(Alcohol), 75 Pa.C.S.A. § 3802(b); Count 3: DUI (Benzoylecgonine and/or

Amphetamine), 75 Pa.C.S.A. § 3802(d)(1)(ii); Count 4: DUI (Cocaine), 75

Pa.C.S.A. § 3802(d)(1)(iii); Count 5: DUI (Alcohol, Benzoylecgonine and/or

Amphetamine), 75 Pa.C.S.A. § 3802(d)(3); Count 6: Possession of a Small

Amount of Marijuana for Personal Use, 35 P.S. § 780-113(a)(31)(i); Count 7:

Possession of Drug Paraphernalia, 35 P.S. § 780-113(a)(32); Count 8:

Reckless Driving, 75 Pa.C.S.A. § 3736(a); Count 9: Obedience to Authorized

Persons Directing Traffic, 75 Pa.C.S.A § 3102(1); and Count 10: DUI (Alcohol,

Benzoylecgonine and/or Amphetamine), 75 Pa.C.S.A. § 3802(d)(2).             See

Information, 9/10/18.

      On September 21, 2018, Appellee was arraigned. On the same date,

her attorney, Jeremy David Williams, Esq., entered his appearance.            On

December 12, 2018, the trial court listed this case for trial during the January

2019 trial term. N.T. Hearing, 12/12/18 at 3. At the January 7, 2019 call of

the list, the trial court directed that the case remain listed for trial.   N.T.

Hearing, 1/7/19 at 4-5. On January 22, 2019, Appellee again appeared for a

call of the list, at which point the trial court granted her a trial continuance,

scheduling this case for the March 2019 term. N.T. Hearing, 1/22/19 at 4.

      On February 1, 2019, Appellee filed an omnibus pretrial motion, wherein

she acknowledged its untimeliness. See Omnibus Motion, 2/1/19 at ¶ 6 (“This

motion was not timely filed.”). To overcome the untimeliness of her motion,

Appellee alleged only that “[a]dditional discovery was provided most recently

on or about January 17, 2019.” Id. at ¶ 8. In the motion, Appellee argued

                                      -3-
J-A25002-19



that Officer Lucas lacked probable cause or reasonable suspicion to stop her

and that all evidence resulting from that traffic stop be suppressed.

Specifically, Appellee asserted that “Officer Lucas did not possess either

reasonable suspicion or probable cause to believe that [she] or [her vehicle]

was in violation of any provision of the motor vehicle code nor reasonable

suspicion to believe that [Appellee] was engaged in criminal activity.” Id. at

¶ 18.

        On February 21, 2019, the Commonwealth responded to the omnibus

motion, arguing that it be dismissed as untimely. On March 1, 2019, the trial

court conducted an evidentiary hearing on the omnibus motion.               The

Commonwealth offered the testimony of Corporal John D. Lawton and Officer

Lucas.

        Corporal Lawton testified that he had been a police officer for nineteen

years, six of which he spent at Springettsbury Township Police Department.

N.T. Hearing, 3/1/19 at 4.     He testified that, on March 17, 2018, he was

involved in a checkpoint in the 1900 block of East Market Street that started

at 11:00 p.m. Id. at 4-5. According to Corporal Lawton, although he was

involved with the setup and running of the checkpoint, Sergeant Brian Wilbur

was in charge. Id. at 5. Describing his duties at the checkpoint, Corporal

Lawton testified that he “was a safety supervisor, just making sure that all of

the officers were doing their job safely and trying to identify any kind of

hazards for them.” Id. Corporal Lawton testified that he was in the area




                                      -4-
J-A25002-19



“where vehicles were being stopped.” Id. With respect to his interaction with

Appellee, Corporal Lawton testified:

      It was around I would say 2:00 to 2:30. There was a – I heard
      some of the guys that were working the line start yelling for her,
      it sounded like for someone to stop, and when I looked over I saw
      a small black sedan driving through the checkpoint area and the
      safety area at what I would say was a little bit faster speed than
      what we had seen for cars that were stopping. The vehicle
      continued to drive through the checkpoint, and as it passed me I
      was able to see the driver and the description of the vehicle.

Id. at 6.    Corporal Lawton recalled that Appellee was coming from the

eastbound direction, i.e., from the York City area. Id. He further testified

that Appellee would have seen signs prior to reaching the checkpoint. Id. at

6-7. In specific, he testified:

      We had signs placed out saying checkpoint ahead. We had cones
      placed out brining it down into a single lane, it is actually a double
      lane in that area, we had cones set out to bring it down into a
      single lane, including additional signs saying that the vehicles
      needed to stop ahead.

Id. at 7. The checkpoint was open and active when Appellee drove through

it. Id. at 8. Finally, Corporal Lawton testified that when Appellee failed to

stop, he shared her information with other officers via radio.        “I provided

information regarding a small black sedan with a white female driver. I believe

I also included that she had longer hair. After I had given out that initial

information another officer working the checkpoint provided the first three

letters of the registration, which I also then put out.” Id. Appellee did not

cross-examine Corporal Lawton.

      The Commonwealth next called Officer Lucas to the stand, who testified

that he was going into his third year as a police officer at Springettsbury


                                       -5-
J-A25002-19



Township. Id. at 10. Officer Lucas further testified that he had training and

experience in detecting impaired driving. Id. Specifically, he had training in

administering field sobriety tests, having made “close to seventy” DUI arrests

in his career. Id. Officer Lucas testified that he was working on the night of

March 17, 2018, but was not involved with the checkpoint. Id. at 11.

      According to Officer Lucas, he was in a marked patrol car wearing a

marked uniform when he received Corporal Lawton’s radio dispatch.           Id.

Officer Lucas recalled that Corporal Lawton had asked him whether he was in

the area. Id. Officer Lucas responded in the affirmative. Id. Thereafter,

Corporal Lawton shared with him the vehicle and driver information. Id. In

particular, Officer Lucas testified that Corporal Lawton informed him that “a

black sedan was last seen heading into the area of Fayfield” south of the

checkpoint and that the driver was “a white female with longer hair.” Id. at

11-12. In addition, Corporal Lawton also advised Officer Lucas of the first

three letters of the vehicle’s license plate. Id. at 11.

      Officer Lucas initiated a search for the black sedan, “traveling on Haines

Road, which is kinda [sic] adjacent to where the checkpoint would have been.”

Id. at 11-12. Within three to five minutes of the radio dispatch, Officer Lucas

located the vehicle in that area. Id. at 12, 15. He testified that the vehicle

“matched the same description I was provided through the radio.” Id. at 12.

In describing his encounter with the vehicle, Officer Lucas stated “it was

traveling east on North Avenue—I am sorry, Seventh Avenue, and it came to

a stop, and then proceeded to travel south on Haines Road in front of me.”

                                      -6-
J-A25002-19



Id. Officer Lucas ultimately initiated a traffic stop “in the area of Mount Rose

and I83.” Id. According to Officer Lucas, Appellee was the sole occupant of

the black sedan. Id. at 13. Officer Lucas testified:

       I could smell the odor of an alcoholic beverage coming from her
       breath. I noticed that her eyes were red and bloodshot. She
       appeared to have a disheveled look later through my investigation
       while speaking to her. I believe she was involved in a domestic
       incident earlier in the night.

        ....

       Besides the odor of alcohol I could also smell the odor of marijuana
       coming from inside the vehicle, which led me to believe that there
       was a possibility that there was marijuana inside that vehicle as
       well.

Id. at 13-14. Based on his observation, Officer Lucas testified that he asked

Appellee to exit the vehicle. Id. at 14. Officer Lucas recalled that he then

administered a field sobriety test following which he determined Appellee to

be incapable of safely operating her vehicle. Id. As a result, Officer Lucas

testified that he arrested Appellee. Id.

       Appellee declined to cross-examine Officer Lucas.        Thereafter, the

parties proceeded to argument. At that point, Attorney Williams offered a new

basis for seeking suppression. Attorney Williams argued for the first time that

the DUI sobriety checkpoint did not comply with the Tarbert/Blouse

guidelines.1 Id. at 20. The Commonwealth immediately objected, noting that

the issue of Tarbert/Blouse “was never raised in the motion.” Id. at 21.


____________________________________________


1  Commonwealth v. Blouse, 611 A.2d 1177 (Pa. 1992), and
Commonwealth v. Tarbert, 535 A.2d 1035 (Pa. 1987) (plurality) (generally
known as the “Tarbert/Blouse guidelines”).

                                           -7-
J-A25002-19



Additionally, the Commonwealth argued that it “was not on notice that the

defense was challenging the actual checkpoint.” Id.; see id. at 23 (“[T]hat

is absolutely ridiculous.    [Appellee] has never put the Commonwealth on

notice that they were challenging anything which regards to the validity of the

checkpoint or the way that checkpoint was run.”). On March 15, 2019, the

trial   court   granted   Appellee’s   omnibus    suppression    motion.      The

Commonwealth timely filed in this Court an interlocutory appeal as of right

under Pa.R.A.P. 311(d). Both the Commonwealth and the trial court complied

with Pa.R.A.P. 1925.

        On appeal, the Commonwealth raises three issues for our review:

        [I.] Did the lower court err in granting [Appellee’s] motion to
        suppress where [Appellee] filed an omnibus motion outside of the
        thirty day period proscribed by Pa.R.Crim.P. 581(B) and where
        there is no justification or exception that excuses the untimely
        filing?

        [II.] Did the lower court err in granting [Appellee’s] motion to
        suppress on the basis that the Commonwealth failed to show the
        validity of the DUI checkpoint where [Appellee] waived this issue
        when she failed to raise this issue in her omnibus pre-trial motion
        with specificity and particularity as required by Pa.R.Crim.P.
        581(D)?

        [III.] Did the lower court err in granting [Appellee’s] motion to
        suppress on the basis on a stop not supported by probable cause
        or reasonable suspicion where the officer had probable cause to
        effectuate a traffic stop where [Appellee] failed to stop at a DUI
        check point despite multiple officers instructing her to do so and
        where [Appellee] and her car matched the description of the driver
        and the vehicle that failed to stop at the DUI check point?

Commonwealth’s Brief at 4-5 (sic).

        We begin with the Commonwealth’s first issue, as it is dispositive of this

case. The Commonwealth argues that the trial court abused its discretion in



                                       -8-
J-A25002-19



granting Appellee’s omnibus suppression motion because she failed to file it

within the thirty-day period provided for in Pa.R.Crim.P. 579(A) and otherwise

did not meet any of the timeliness exceptions. Id. at 13-14.

      We review the trial court’s decision on an untimely omnibus suppression

motion for an abuse of discretion. Commonwealth v. Micklos, 672 A.2d

796, 802 (Pa. 1996). An abuse of discretion is not a mere error of judgment,

but rather it exists where the judge acts manifestly unreasonably, misapplies

the law, or acts with partiality, bias or ill will. See id. at 803.

      The Rules of Criminal Procedure require defendants to file suppression

issues within an omnibus pretrial motion. See Pa.R.Crim.P. 581(B). “The

motion shall state specifically and with particularity the evidence sought to be

suppressed, the grounds for suppression, and the facts and events in support

thereof.”   Pa.R.Crim.P. 581(D).      The defendant must file and serve the

omnibus motion “within 30 days after arraignment, unless [(1)] opportunity

therefor did not exist, [(2)] defendant or defense attorney . . . was not aware

of the grounds for the motion, or [(3)] unless the time for filing has been

extended by the court for cause shown.” Pa.R.Crim.P. 579(A). Under Rule

581(B), if the defendant files an untimely suppression motion, “the issue of

suppression of such evidence shall be deemed to be waived” unless the

opportunity to raise such issue did not previously exist or the court excuses

the defendant’s tardiness in the “interests of justice.” Pa.R.Crim.P. 581(B)

(emphasis added); cmt. (“It should be noted that failure to file the motion

within the appropriate time limit constitutes waiver of the right to suppress.”).

                                       -9-
J-A25002-19



The “interests of justice” test requires consideration of “the length and cause

of the delay, the merits of the suppression claim, and the court’s ability,

considering the complexity of the issues and the availability of the witnesses,

to hold the hearing promptly.” Commonwealth v. Brown, 378 A.2d 1262,

1266 (Pa. Super. 1977). The trial court should invoke the “interests of justice”

exception when “the merits of counsel’s [untimely] motion [are] so apparent

that justice require[s] that it be heard.” Commonwealth v. Hubbard, 372

A.2d    687,   693    (Pa.   1977),     overruled   on   different   grounds,

Commonwealth v. Grant, 813 A.2d 726, 738 (Pa. 2002).

       Courts are unwilling to apply the “interests of justice” exception in the

defendant’s favor when he raises an untimely suppression issue whose merits

are not apparent.     Hubbard, 372 A.2d at 695 (where officers requested

consent to inspect defendant’s automobile and boots after short, informal

questioning period in defendant’s home in which officers twice advised

defendant of his right to refuse consent, defendant’s motion at murder trial to

suppress evidence relating to automobile and boots on ground that he had not

been advised of his fifth amendment rights before consenting to inspection did

not raise apparently meritorious claim; thus, “interests of justice” did not

require that such motion be heard).        Courts are also reluctant to excuse

untimely motions arguing issues that the defendant could have timely raised

by the original due date. Commonwealth v. Johonoson, 844 A.2d 556, 561

(Pa. Super. 2004) (trial court properly denied defendant’s supplemental

suppression    motion   as   untimely    where   defendant   knew    facts   and

                                      - 10 -
J-A25002-19



circumstances surrounding traffic stop at time of original suppression motion

but limited original motion to different issue and did not file supplemental

motion until four months later, after court had denied original motion);

compare Commonwealth v. Long, 753 A.2d 272, 279-80 (Pa. Super. 2000)

(trial court properly considered, in prosecution for driving under the influence,

defendant’s    oral    suppression   motion     presented     at   conclusion   of

Commonwealth’s case, on ground that recently obtained videotape of traffic

stop and arresting officer’s trial testimony provided basis for the motion not

available pretrial).

      Here, based upon our review of the record, we are constrained to

conclude that the trial court abused its discretion.        It is undisputed that

Appellee’s omnibus suppression motion was untimely, as it was filed on

February 1, 2019, more than thirty days after her September 21, 2018

arraignment. Differently put, Appellee had until Monday, October 22, 2018 to

file a timely omnibus pretrial motion.        In her untimely omnibus motion,

Appellee asserted a single claim in support of suppression, that is that Officer

Lucas lacked reasonable suspicion or probable cause to effectuate the traffic

stop in question. Appellee neither explained the apparent untimeliness of the

motion nor showed good cause for the lengthy delay. Instead, Appellee simply

alleged, without more, that “[a]dditional discovery was provided most recently

on or about January 17, 2019.” Appellee, however, did not describe what the

additional discovery entailed or whether it formed the basis for the omnibus

suppression motion. The Commonwealth aptly notes that “the basis for the

                                     - 11 -
J-A25002-19



traffic stop was known [to Appellee] at all relevant times,” because the facts

surrounding the traffic stop were set forth in the affidavit of probable cause

accompanying the criminal complaint.2 Commonwealth’s Brief at 18.

       Despite the many shortcomings in Appellee’s omnibus suppression

motion, the trial court could nonetheless excuse the untimely filing in the

interest of justice if the merits of the motion were apparent. They were not.

Here, upon our review of Appellee’s omnibus suppression motion, we conclude

that, although she articulated the legal standards for challenging unlawful

searches and seizures, Appellee did not allege sufficient facts specific to this

case that would have rendered apparent the merits of the motion.

Accordingly, the trial court would not have had a basis for applying the

“interest of justice” exception to the timeliness requirement of Rule 579(A) to

excuse Appellee’s untimely omnibus suppression motion.

       Even if the omnibus suppression were timely, Appellee still would not be

entitled to relief. Article I, Section 8 of the Pennsylvania Constitution and the

Fourth Amendment to the United States Constitution protect the people from

unreasonable searches and seizures. Commonwealth v. Lyles, 97 A.3d 298,

302 (Pa. 2014) (citation omitted).




____________________________________________


2 We also agree with the Commonwealth’s second issue on appeal pertaining
to Tarbert/Blouse. The trial court erred in considering this issue at the March
1, 2019 hearing because Appellee failed to raise it in her omnibus pretrial
suppression motion as required by Rule 581(B) and (D) and raised it for the
first time at the March 1, 2019 hearing following the close of evidence.

                                          - 12 -
J-A25002-19



        Section 6308, relating to investigation by police officers, provides in

relevant part:

        (b) Authority of police officer.--Whenever a police officer is
        engaged in a systematic program of checking vehicles or drivers
        or has reasonable suspicion that a violation of this title is
        occurring or has occurred, he may stop a vehicle, upon request or
        signal, for the purpose of checking the vehicle's registration, proof
        of financial responsibility, vehicle identification number or engine
        number or the driver's license, or to secure such other information
        as the officer may reasonably believe to be necessary to enforce
        the provisions of this title.

75 Pa.C.S.A. § 6308(b) (emphasis added).

        Traffic stops based on a reasonable suspicion[,] either of criminal
        activity or a violation of the Motor Vehicle Code under the
        authority of Section 6308(b)[,] must serve a stated investigatory
        purpose. In effect, the language of Section 6308(b)—“to secure
        such other information as the officer may reasonably believe to be
        necessary to enforce the provisions of this title”—is conceptually
        equivalent with the underlying purpose of a Terry[3] stop. . . .
        Mere reasonable suspicion will not justify a vehicle stop when the
        driver’s detention cannot serve an investigatory purpose relevant
        to the suspected violation.

Commonwealth v. Feczko, 10 A.3d 1285, 1291 (Pa. Super. 2010) (citations

omitted), appeal denied, 25 A.3d 327 (Pa. 2011).

        [T]o determine whether the police officer had reasonable
        suspicion, the totality of the circumstances must be considered.
        In making this determination, we must give due weight . . . to the
        specific reasonable inferences the police officer is entitled to draw
        from the facts in light of his experience. Also, the totality of the
        circumstances test does not limit our inquiry to an examination of
        only those facts that clearly indicate criminal conduct. Rather,
        even a combination of innocent facts, when taken together, may
        warrant further investigation by the police officer.


Commonwealth v. Fulton, 921 A.2d 1239, 1243 (Pa. Super. 2007), appeal

denied, 934 A.2d 72 (Pa. 2007) (citations, quotation marks and brackets

____________________________________________


3   Terry v. Ohio, 392 U.S. 1 (1968).

                                          - 13 -
J-A25002-19



omitted). If an objective view of the facts indicates an officer had specific,

articulable facts that a traffic violation occurred, the law deems the stop

reasonable. Commonwealth v. Chase, 960 A.2d 108, 114 (Pa. 2008).

      Additionally, we observe that the forcible stop of a vehicle constitutes

an investigative detention such that there must be reasonable suspicion that

illegal activity is occurring.   Commonwealth v. Clinton, 905 A.2d 1026,

1030 (Pa. Super. 2006), appeal denied, 934 A.2d 71 (Pa. 2007). Police are

justified in stopping a vehicle when relying on information transmitted by a

valid police bulletin. In re D.M., 727 A.2d 556, 558 (Pa. 1999). Moreover,

even where the officer who performs the stop does not have reasonable

suspicion, the stop is nonetheless valid if the radio officer requesting the stop

has reasonable suspicion. Commonwealth v. Jackson, 698 A.2d 571, 574

n.3 (Pa. 1997).

      Instantly, based on the evidence detailed above, Officer Lucas had

reasonable suspicion to effectuate the traffic stop at issue. First, he received

a radio dispatch from Corporal Lawton indicating that Appellee failed to stop

at a DUI checkpoint when asked to do so by several police officers in violation

of Section 3102 of the vehicle code, which provides that “[n]o person shall

willfully fail or refuse to comply with any lawful order or direction of . . . any

uniformed police officer, sheriff or constable or, in an emergency, a railroad

or   street   railway   police   officer[.]”     75   Pa.C.S.A.   §   3102(1);   see

Commonwealth v. Yong, 177 A.3d 876, 889 (Pa. 2018) (noting that “an

officer with the requisite level of suspicion may direct another officer to act in

                                        - 14 -
J-A25002-19



his or her stead”); Commonwealth v. Cruz, 21 A.3d 1247, 1250 (Pa. Super.

2011) (“Police are justified in stopping a vehicle when relying on information

transmitted by a valid police bulletin.”). Second, within three to five minutes

of the radio dispatch, he located a black sedan, similar to the one identified

by Corporal Lawton, in vicinity of the checkpoint. Third, the license plate on

the black sedan matched the first three letters provided to Officer Lucas over

the radio dispatch. Finally, Appellee matched the description of the driver—a

white female with longer hair.          Accordingly, based on the totality of the

circumstances in this case, we conclude that Officer Lucas at least had

reasonable suspicion to stop Appellee’s car.4

        Thus, given the facts of this case, because Appellee’s omnibus

suppression motion, whose merits were not readily apparent, was untimely,

the trial court abused its discretion in granting it.        Moreover, even if the

omnibus motion were timely, Appellant still would not obtain relief because,

the facts, as alleged at the March 1, 2019 hearing, establish that Officer Lucas

at least had reasonable suspicion to stop Appellee’s car.5

        Order vacated. Case remanded for further proceedings.          Jurisdiction

relinquished.




____________________________________________


4 We decline to address the Commonwealth’s third issue separately as we
addressed it in the context of its first issue.
5   We note that Appellee did not file an appellate brief.

                                          - 15 -
J-A25002-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/10/2020




                          - 16 -